Proceeding pursuant to CPLR article 78 to review a determination of the State Liquor Authority, dated May 5, 1976 and made after a hearing, which, upon finding petitioner guilty of certain misconduct, suspended its on-premises liquor license for 10 days and ordered a bond forfeiture of $1,000. Determination confirmed and proceeding dismissed on the merits, with costs. The record contains substantial evidence to *604support the determination, and the penalty imposed is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Stolz v Board of Regents of Univ. of State of N. Y., 4 AD2d 361). Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.